Citation Nr: 0209737	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963, and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had 13 days of active duty for 
training in June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO), denying the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  The veteran 
was accorded hearings before a hearing officer at the RO in 
August 1997 and May 2000, and the transcripts of the hearings 
are included in the claims folder.  This case was remanded by 
the Board in March and October 2000.  The requested 
development has been completed and, upon return of the case 
to the Board, the veteran was afforded a Board hearing in 
Washington, DC, in April 2002, a transcript of which is 
contained within the claims folder.


FINDINGS OF FACT

1.  No acquired psychiatric disorder, including PTSD, is 
noted at the time of the veteran's entrance onto active duty 
and clear and unmistakable evidence that an acquired 
psychiatric disorder, including PTSD, existed prior to 
service is not presented.

2.  Service medical records do not identify complaints or 
findings of an acquired psychiatric disorder, including PTSD, 
and a psychosis is not shown to have been manifested to a 
degree of 10 percent or more within the one-year period 
following any discharge from active service.

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving on active duty.

4.  While in active service, the veteran served aboard the 
USS Intrepid and was exposed to one or more stressors while 
serving aboard ship.

5.  Notwithstanding evidence to the contrary, persuasive 
evidence is not presented that the veteran has an acquired 
psychiatric disorder, including PTSD, that is related to his 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

While it is apparent that the veteran was not specifically 
made aware of the VCAA in any document furnished to him by 
VA, the record reflects that he has been provided various 
notice documents, including a statement of the case and 
multiple supplemental statements of the case dating to 1997, 
advising him of the evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  Also, it 
is noted that VA has a duty under the VCAA to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim; however, in this instance all available records are 
shown to have already been made a part of the veteran's 
claims folder.  Moreover, the veteran does not specifically 
request that any additional development of the evidence, to 
include further retrieval of medical records, be undertaken, 
nor does he reference any perceived failure on the part of VA 
to assist him in obtaining needed evidence.  Inasmuch as the 
VCAA requirements have been met, a remand to the RO would 
serve no useful purpose and there is otherwise no reasonable 
basis for any other development either from a procedural or 
evidentiary standpoint.

It is also of note that, effective March 7, 1997, the 
provisions of 38 C.F.R. § 3.304(f) were amended, see 64 Fed. 
Reg. 32807 (1999), with respect to the requirements for 
establishing a claim for service connection for PTSD.  The 
revised portion of such regulation, as of March 1997, 
requires, in pertinent part, medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), whereas 
the prior regulation necessitated medical evidence 
establishing a clear diagnosis.  Notice was not previously 
afforded the veteran of the amendment of 38 C.F.R. 
§ 3.304(f), but that notwithstanding, a remand to the RO for 
its consideration is deemed to be unnecessary, as the RO is 
not shown to have based its most recent denial on the more 
restrictive language contained in the regulation prior to 
March 7, 1997.  As such, there is found to be no possibility 
of prejudice to the veteran were the Board to proceed to 
adjudicate the merits of the claim presented, based not only 
on the VCAA, but also on the more favorable provisions of the 
amended 3.304(f).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G. C. Prec. 16-92).  

Lastly, it is apparent that this matter has been remanded to 
the RO on two prior occasions, most recently in October 2000.  
With the most recent remand, the Board requested that 
original VA treatment records be obtained and that further 
input be obtained from VA examiners who had evaluated the 
veteran previously, followed by readjudication.  It is noted 
that the RO obtained copies of the treatment records in 
question, as opposed to originals, but inasmuch as it appears 
that the records obtained are complete, the failure of the RO 
to obtain the original VA treatment records is not found to 
rise to the level as to constitute a violation of Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order 
and the Board itself errs when it fails to ensure compliance 
with the terms of its remand.)  All other actions requested 
by the Board were fully accomplished by the RO on remand, 
Stegall, supra, and it is of note as well that the veteran's 
representative in his January 2002 brief indicates that the 
RO complied with all of the requirements of the Board's 
remand in October 2000.

Factual Background

The veteran's Department of Defense (DOD) Forms 214s, Armed 
Forces of the United States Report of Transfer or Discharge, 
show that he served in the United States Navy, with a grade, 
rate, or rank indicating his military occupational specialty 
was that of a damage controlman.  His service medical records 
do not contain any entry with respect to a complaint, 
diagnosis, or treatment of an acquired psychiatric disorder, 
to include PTSD.  

In a December 1996 statement, the veteran asserted a claim of 
service connection for PTSD, and he therein indicated that he 
was receiving medical treatment at a VA Medical Center in 
Butler, Pennsylvania (Butler VAMC).  In a report of a June 
1995 mental health clinic consultation at the Butler VAMC, a 
VA social worker noted that the veteran was being referred 
for psychiatric evaluation, medication management, and 
diagnostic clarification.  The social worker's diagnostic 
impressions on Axis I included general anxiety, dysthymia, 
and alcohol dependence in remission.  It was also noted that 
the veteran had been in receipt of disability benefits from 
the Social Security Administration (SSA) since the early 
1980s for what he had described as a variety of reasons, 
including a lung disorder reportedly associated with chemical 
exposure while he was employed as a welder.  Records of 
treatment of the veteran at the Butler VAMC, dating from 
August 1995 to November 1996, include the report of an 
outpatient psychiatric evaluation performed in September 1995 
that culminated in Axis I diagnoses of rule out PTSD, rule 
out an adjustment disorder, and rule out an obsessive-
compulsive personality disorder.  Also among those records 
was an October 1995 entry in which it was noted that the 
veteran had traumatic memories of working aboard an aircraft 
carrier.  

In a January 1997 statement, the veteran described stressful 
events which had occurred during his military service.  He 
indicated that, during the summer of 1960, while serving 
aboard the USS Intrepid, an aircraft carrier, an enlisted man 
was killed on the deck of the carrier.  He recalled that, 
between August 1960 and February 1961, three pilots were 
killed.  Two were killed when their aircraft impacted the 
flight deck.  The veteran explained that he worked in the 
carpenter shop just below the rear of the flight deck.  One 
of the pilots was killed 10 feet above the veteran's work 
location, and the pilot's body parts were scattered over the 
rear section of the flight deck.  He also reported that an 
enlisted man had committed suicide by jumping into the sea 
from near the ship's bow.  The veteran indicated that he was 
assigned to damage control duties and that he assisted in 
operations surrounding the death of a man in the boiler room.  
He described dangerous conditions involving his attempts to 
assist in making repairs after an explosion near the ship's 
anchors.  The veteran stated that he experienced fear and 
stress during the Cuban missile crisis in October 1962, when 
the ship's captain announced his belief that the United 
States would probably go to war with the Soviet Union.  

The veteran was accorded a VA examination at the VA Medical 
Center at University Drive, Pittsburgh, Pennsylvania 
(University Drive VAMC), by a psychologist in January 1997.  
The psychologist concluded that the veteran did not present 
sufficient data to warrant a diagnosis of PTSD.  The 
psychologist indicated that this assessment was based on a 
review of the available medical records and clinical 
findings.  Axis I diagnoses were of a generalized anxiety 
disorder and a dysthymic disorder, which were chronic and 
moderate in intensity and not related to service; also noted 
were alcohol abuse and dependence, chronic, severe, currently 
in good remission, not service related; the Axis II diagnosis 
was of a mixed personality disorder, with passive dependent, 
histrionic, and narcissistic traits.  The psychologist added 
that, while the veteran had some psychiatric problems which 
appeared to be related to his character development and his 
early history, with possible involvement of biogenetic 
factors, there was no evidence of a psychiatric disability 
related to service.  

The veteran was referred for an additional evaluation in 
January 1997 by the Chief of Psychology Services at the 
Butler VAMC.  The psychologist indicated that the veteran had 
been seen on five occasions between December 1996 and January 
1997.  The veteran reported stressful events, including 
watching planes miss aircraft carrier deck restraining cables 
while attempting to land, and then going overboard; making 
repairs in heavy seas; working in the carpenter shop below 
the flight deck when planes were landing on the deck above; 
learning that several men were killed aboard another aircraft 
carrier when a restraining cable snapped; working in damage 
control activities after fatal accidents; and scraping rust 
for two weeks as punishment because of problems with a 
supervisor.  Clinical testing revealed moderate problems with 
anxiety, depression, and self-esteem, which the examiner 
believed were likely to be chronic in nature.  There were 
significant degrees of conversion or psychophysiological 
symptoms and a preoccupation with somatic events.  The 
veteran was thought to most likely be obsessional, with much 
repression and denial.  The psychologist concluded that 
diagnostic testing, including the results of the Minnesota 
Multiphasic Personality Inventory (MMPI) and PTSD sub-scales, 
did not suggest the presence of PTSD.  The examiner's 
impressions included a generalized anxiety disorder, rule out 
social phobia, and rule out obsessive-compulsive personality 
disorder.

The evidence presented also includes an April 1997 letter 
from the VA social worker who previously had evaluated the 
veteran in June 1995.  The social worker noted that the 
veteran had been treated at the Butler VAMC mental hygiene 
clinic since June 1995, and his symptoms were consistent with 
generalized anxiety and post-traumatic stress resulting from 
exposure to traumatic events while serving aboard an aircraft 
carrier during the Cuban missile crisis.  These traumatic 
events were noted to include seeing people maimed and killed, 
and planes and helicopters exploding and sinking.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had recurring dreams of being 
pinned or crushed in a ship and unable to escape.  He 
recalled that the ship on which he served had been caught in 
a hurricane for three days, and he described his damage 
control activities during the storm.  The veteran indicated 
that he had been receiving SSA disability benefits since 1979 
or 1980 for disabilities resulting from exposure to toxic 
fumes when he was employed as a welder after service.  

Following the hearing, records of medical treatment of the 
veteran at the Irene Stacy Community Mental Health Center 
(Stacy CMHC) were associated with the claims folder.  The 
records from this center include an April 1992 report by 
Walter W. Hiller, Jr., M.D.  Dr. Hiller referred to an 
evaluation in October 1986, during which the veteran reported 
a 10-year history of nervousness.  Dr. Hiller recalled that 
his impressions at that time included a generalized anxiety 
disorder, dysthymic disorder, and mixed personality disorder.  
The records from this center do not contain any medical 
opinion relating an acquired psychiatric disorder to service 
or an episode in service.  

A June 1997 letter from the Medical Director of the Mental 
Hygiene Clinic at Butler VAMC was associated with the record, 
wherein such physician noted that the veteran had PTSD and a 
mood disorder.  The physician indicated that, from the 
history provided by the veteran, his post-traumatic symptoms 
were consistent with his exposure to events aboard the USS 
Intrepid during the Cuban missile crisis, when he reported 
seeing people maimed and killed and planes going into the 
sea.  

When seen on an outpatient basis in August 1997 by a VA 
social worker at the VA Medical Center on Highland Drive in 
Pittsburgh, Pennsylvania (Highland Drive VAMC), the veteran's 
history as to preservice and military events and his social 
development was reported.  The social worker noted that, 
following diagnostic testing, an exact diagnostic 
determination was difficult to make.  While clinical 
indications pointed to a diagnosis of PTSD, the examiner 
concluded that the veteran's purpose in undergoing the 
evaluation was to validate a diagnosis of PTSD, and he 
presented as someone very interested in being diagnosed with 
PTSD.  

Military personnel records added to the claims folder in 
January 1998 show that the veteran was assigned to duty 
aboard the USS Intrepid in June 1960.  

In a June 1998 letter from a VA social worker at the Butler 
VAMC, it was reported that the veteran's symptoms continued 
to reflect generalized anxiety and PTSD resulting from his 
military duty aboard an aircraft carrier and related 
experiences.  

Thereafter, copies of the ship's deck logs of the USS 
Intrepid were added to the claims folder.  The veteran 
submitted the deck logs with hand-written annotations 
asserting that he was present, took part in, or had personal 
knowledge of, various events chronicled therein including, 
the loss of a pilot in August 1960, the loss of a seaman 
overboard (who is identified in the deck logs as "R. A. 
Pickett", and with whom the veteran indicated he was 
personally acquainted) in August 1960, and aircraft accidents 
on the flight deck in September 1960.  

In a June 1999 letter, Robert L. Eisler, M.D., reported 
interviewing the veteran in his office in June 1999.  Dr. 
Eisler noted that the veteran recalled having been in 
numerous life-threatening situations, including a severe 
hurricane, and working in connection with aircraft accidents 
and fire and steam explosions.  Dr. Eisler concluded that the 
veteran had developed PTSD and a major depressive disorder as 
a result of his experiences during service.  

On a VA examination of the veteran by a VA psychologist at 
Butler VAMC in June 1999, the psychologist reported having 
reviewed the claims folder, with special attention to the 
ship's deck logs, and reports of prior psychiatric 
evaluations of the veteran.  Following an extensive 
discussion of the veteran's history, the psychologist's 
diagnostic impressions on Axis I were of a generalized 
anxiety disorder, history of alcohol dependence, and rule out 
a dysthymic disorder, and on Axis II, a personality disorder, 
not otherwise specified.  The psychologist opined that the 
veteran's symptom picture was not consistent with a diagnosis 
of PTSD, but was more consistent with a generalized anxiety 
disorder.  The veteran's chronic concern about his self-worth 
suggested, in the examiner's opinion, the presence of a 
characterological defect.

On a VA examination of the veteran in August 1999 at 
University Drive VAMC, the examiner reported having reviewed 
the claims folder in detail prior to the examination.  The 
examination report contains an extensive discussion of prior 
psychiatric evaluations of the veteran, including the January 
1997 VA examination at University Drive VAMC, the June 1999 
VA examination of the veteran at Butler VAMC, and Dr. 
Eisler's June 1999 letter.  The veteran's history, inclusive 
of those significant and traumatic experiences occurring in 
service, was reported in detail.  On the Mississippi Scale 
for Combat-Related PTSD, the veteran was noted to achieve a 
score of 146, which was so high above the cutoff level for a 
diagnosis of PTSD as to suggest significant over-reporting 
and possible malingering.  Confirming the foregoing was the 
veteran's score on the SCL-90-R, in which he reported some 
level of distress from 88 out of 90 symptoms, with 64 
symptoms being described as within the extreme range.  Those 
symptoms were noted to cut across a wide range of diagnostic 
categories, suggesting distress associated with numerous 
psychiatric diagnoses which were not supported by clinical 
interview or history.  A score of 39 was obtained on the Beck 
Depression Inventory, reflecting severe depression, and such 
score was found to be somewhat contradictory to the findings 
on personal and interview presentations.  

Based on the findings obtained, the examining psychologist 
entered diagnoses of malingering, generalized anxiety 
disorder by history, alcohol abuse in remission, and 
histrionic personality disorder.  The examiner opined that, 
consistent with VA examinations of the veteran in January 
1997 and June 1999, the clinical findings did not support a 
diagnosis of PTSD.  The veteran was found not to meet 
criterion A of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and the examiner added that the veteran 
did not evidence the full range of PTSD symptoms, other than 
nightmares of events which had not occurred and obsessive 
thoughts.  No dissociative symptoms were in evidence and it 
was indicated that the veteran did not exhibit any kind of 
significant autonomic arousal symptomatology during the 
interview.  His responses on psychological testing suggested 
to the examiner significant over-reporting related to 
securing a secondary gain of increased VA compensation.  In 
the examiner's view, the veteran was purposely portraying 
himself as significantly disturbed across a wide and 
unpatterned range of psychiatric symptoms, in an attempt to 
portray himself as being considerably sicker than he was.  
The examiner concluded that, while a previous diagnosis of a 
generalized anxiety disorder had been made, it was unclear 
whether that diagnosis was accurate, and he raised the 
possibility that previous psychiatric problems may have been 
due to alcohol abuse and its consequences.  The veteran's 
present symptomatology and symptom picture appeared to be 
more likely a result of his personality disorder than due to 
any subsequent psychiatric disorder.  

In a decision in March 2000, the Board determined that the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, was well grounded.  In 
a remand which followed the decision, the Board directed that 
medical records associated with the award of SSA disability 
benefits to the veteran be obtained.  If the medical records 
associated with the award of SSA disability benefits to the 
veteran contained any diagnosis or clinical impression of 
PTSD or a diagnosis or a clinical impression of any other 
acquired psychiatric disorder said to be related to service, 
the claims folder and the evidence obtained from the SSA were 
to be referred to VA examiners who conducted the VA 
examinations of the veteran in June 1999 at Butler VAMC and 
in August 1999 at University Drive VAMC for medical opinions 
regarding the etiology of the acquired psychiatric disorder 
identified.  If the medical evidence obtained from the SSA 
did not contain a diagnosis of PTSD or of another acquired 
psychiatric disorder said by a health care professional to be 
related to service, the RO was instructed to review and 
adjudicate the veteran's claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  

The records associated with the SSA disability determination 
which were obtained after the remand included a letter, dated 
in February 1980, from John Mackie, D.O., wherein it was 
noted that the veteran was taking Triavil for nervousness and 
a concern for ulcer.  No pertinent diagnosis was offered and 
no etiology for the veteran's nervousness was reported.  

A copy of a SSA disability decision, dated in December 1980, 
was obtained.  The SSA disability determination did not list 
an acquired psychiatric disorder among the veteran's 
identified disabilities.  

An SSA Disabled Person Report, dated in December 1981, 
contains the veteran's history of doing only limited driving 
due to his nerves, and he therein indicated that he was 
taking medication for his nerves.  He did not contend that 
his problems with his nerves were related to service.  

Reports from a private treating physician, R. Ard, M.D., 
reveal that he had treated the veteran since May 1974, with a 
January 1982 note indicating that the veteran was taking 
Triavil and September 1982 correspondence reflecting a 
diagnosis of marked anxiety of two to three years' duration.  

The evidence obtained from the SSA also includes the report 
of a March 1982 evaluation of the veteran by Donald F. Mason, 
D.O., and James R. Shoemaker, D.O.  The veteran's complaints 
of extreme nervousness were noted.  It was indicated that the 
veteran had difficulty explaining the timing of the onset of 
his nervousness, but he thought that his problems with his 
nerves had begun approximately 10 years earlier.  The veteran 
further expressed his belief that his nervousness began as a 
result of his development of multiple physical problems.  He 
could not suggest any other specific reasons to account for 
his nervousness, and he denied any history of nervousness as 
a child or as a young man.  No pertinent diagnostic 
impression was recorded. 

The records obtained from the SSA includes as well a letter, 
dated in September 1982, from R. R. McLeod, M.D., which 
described the veteran's multiple disorders, with diagnoses 
including chronic somatization and paranoid personality 
disorders.  Dr. McLeod did not relate the onset of an 
acquired psychiatric disorder to the veteran's service.  

Also included among the SSA evidence is a November 1982 
letter from Cesar P. Miranda, M.D, whose examination of the 
veteran yielded a diagnosis of a probable anxiety reaction, 
with hyperventilation syndrome.  Dr. Miranda did not relate 
the onset of such disorder to the veteran's service.  At that 
time, the veteran reported a history of nervous spells that 
had begun eight years prior thereto, at which time he had 
resorted to consuming alcohol in order to obtain relief.

At a hearing before a hearing officer at the RO in May 2000, 
the veteran testified that, while serving in the damage 
control unit in the Navy, a steam leak developed in a fire 
room aboard ship.  A man was injured in the fire room, and 
the veteran directed two firemen into an adjacent room to 
close valves in order to retrieve the injured man.  The 
veteran indicated that the valve exploded, critically 
injuring both firemen, with one man sustaining burn injuries 
to over 70 percent of his body.  The veteran also described 
conditions aboard ship during two severe storms, testifying 
that one man he knew had been killed during sea duty.  
Another man had been lost overboard for a time, and he was 
rescued after it was believed he would be lost.  No gainful 
work activity was noted since 1979, but his receipt of SSA 
disability benefits was noted, with the acknowledgment that 
the SSA benefits were derived from his multiple physical 
disabilities and not from a psychiatric disorder.  

On the date of the veteran's hearing at the RO, a note, dated 
in May 2000, from a VA clinical nurse specialist in adult 
psychiatric mental health nursing at the Butler VAMC was 
associated with the claims folder.  The nurse indicated that 
the veteran had been treated at the Butler Center for 
Behavioral Healthcare since August 1999.  In February 2000, 
his appointments were noted to have been increased to monthly 
sessions.  Records dating to the 1980s were noted to show 
that he had been treated for generalized anxiety disorder, 
dysthymia, and alcoholism.  The nurse indicated that the 
veteran's current diagnosis was PTSD.  The veteran was noted 
to experience intrusive memories in the form of nightmares, 
with avoidance of crowds and conflicts.  Following a recent 
visit to the USS Intrepid, the veteran reported images of 
bloody fingers, and he recalled an incident in which a 
shipmate had his fingers severed by a machine.  The nurse 
stated that the veteran had PTSD symptoms of intrusive 
memories and avoided crowds and violence despite the use of 
antidepressant medication.  

Following entry of the Board's remand in October 2000, copies 
of VA evaluation and treatment records were added to the 
veteran's claims folder, a portion of which duplicates those 
records from 1995 and 1996 that were previously submitted.  
Regarding the nonduplicative records, treatment of the 
veteran is chronicled from December 1996 to October 2000, 
with periodic notes reflecting various diagnoses, including 
anxiety, depression, PTSD, and alcohol dependence in 
remission.  

Pursuant to the Board's directive, the entirety of the claims 
folder was provided to the psychologist who previously had 
examined the veteran in August 1999 in connection with his 
claim for service connection for PTSD.  Although an 
examination of the file did not expressly require further 
examination of the veteran, it was decided at the examining 
facility to recall the veteran for further evaluation in 
order to dispel completely any questions concerning the 
examiner's prior examination and opinion.  Such re-evaluation 
occurred in May 2001, at which time the veteran set forth 
eight inservice stressors, some of which the examiner noted 
the veteran did not actually witness or were not otherwise 
documented by the ship's logs.  With respect to the veteran's 
subjective complaints regarding his current illness, the 
examiner noted that while the veteran reported suffering the 
same dream nightly in which he was located under a piece of 
steel with water gushing in all around him and no way to 
extricate himself, such dream was not based on or related to 
any claimed stressor.  Moreover, it was noted that the 
veteran's claimed stressors did not entail any occasion in 
which his own life was ever endangered.  No other dreams or 
nightmares regarding inservice stressors were reported by the 
veteran.  It was also indicated that the veteran described no 
dissociative symptoms of any kind or complaints involving 
hyperarousal, hypervigilance, or avoidance of stimuli.

On clinical evaluation, the examiner noted that the veteran 
did not appear to be showing signs of a lack of sleep and he 
seemed to be generally well-rested, despite his complaint of 
getting not more than two-and-one-half hours of sleep 
nightly.  Some suicidal and homicidal thoughts were in 
evidence, but the veteran reported that he had experienced no 
violent incidents since he began abstaining from alcohol.  No 
visible startle response to telephone rings or sudden loud 
noises during the interview was indicated.  

On psychological testing, the veteran obtained a score of 34 
out of a possible 45 on the Impact of Life Events Scale, 
suggesting extremely high intrusive thoughts and 
symptomatology resulting from traumatic stressors.  Such 
score, in the examiner's opinion, appeared to be 
significantly out of proportion with those stressors and 
problems reported during the interview.  On the Mississippi 
Scale for Combat-Related PTSD, the veteran scored 146, well 
above the cutoff of 107 for a diagnosis of PTSD.  His score 
was determined by the examiner to be so high as to suggest 
significant over-reporting and malingering.  As the veteran's 
stressors were felt to be rather ambiguous and non-combat 
related, it was concluded that the veteran's score was 
grossly out of proportion with the reported experiences and 
symptomatology identified during the interview.  On the SCL-
90-R, the veteran reported some level of distress from 83 out 
of a possible 90 symptoms, with 80 being in the moderate to 
extreme range.  There was noted to be reported by the veteran 
significant distress throughout a wide range of unrelated 
clinical symptomatology, suggesting gross over-reporting and 
a deliberate attempt to portray himself as psychiatrically 
disturbed.  On the Beck's Depression Inventory, the veteran 
attained a score of 42, suggesting extremely severe 
depression that was clinically out of proportion with the 
evidence presented during the interview.  From an overall 
standpoint, there was found to be present on the veteran's 
part deliberate misrepresentation of his psychiatric status 
in order to appear more disturbed, most likely in an effort 
to gain compensation.  

The overall diagnostic impressions were of malingering (Axis 
I) and histrionic personality disorder (Axis II).  Findings 
from such examination were held by the examiner to mirror 
those obtained in August 1999 and by other VA examiners.  The 
veteran's report of his stressors was found to appear to be 
over-dramatized and contrived, with details that at times 
were unrealistic and out of proportion with those events 
listed in the ship's logs, or at other times, remarkably 
undetailed and vague, thereby suggesting confabulation or 
fabrication.  It was determined as well that the veteran did 
not in any way meet Criterion A for entry of a diagnosis of 
PTSD, given that the stressors reported by him generally were 
part of routine service on an aircraft carrier and it was 
also noted that he did not witness some of events he 
described as stressors.  The veteran was not felt to evidence 
a range of PTSD symptoms that would allow for a diagnosis of 
PTSD, with his responses on psychological testing showing a 
clear pattern of misrepresentation and over-reporting of 
clinical symptoms in a deliberate attempt to appear 
disturbed.  In the examiner's opinion, the veteran was 
purposely portraying himself as significantly disturbed 
across a wide and unpatterned range of psychiatric symptoms 
and was deliberately attempting to portray himself as having 
psychiatric symptoms for compensation purposes.  There was 
noted to be a clear pattern of personality disorder noted in 
several examinations, including the current evaluation.  
Lastly, the examiner opined that the veteran did not appear 
in any way to meet the criteria for entry of a diagnosis of 
PTSD, based on absence of adequate stressors and pertinent 
symptomatology during the May 2001 examination or in prior VA 
evaluations.

Further review of the veteran's claims folder by the VA 
psychologist who examined the veteran in June 1999 was 
undertaken in June 2001.  Based on such review, the 
psychologist concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD, pursuant to DSM-IV.  The 
diagnostic criteria were met, however, for entry of a 
diagnosis of a generalized anxiety disorder, but there was 
found to be insufficient evidence to conclude that such 
anxiety disorder was related to events that occurred during 
the veteran's military service.  In the psychologist's view, 
there was evidence, in the form of the medical reports 
furnished by SSA medical examiners, attributing the veteran's 
anxiety to the development of multiple physical problems and 
noting that no nervousness had been experienced by the 
veteran as a child or young man.  

Submitted to the RO in July 2001 was a notarized statement 
from a fellow serviceman, wherein it was indicated that he 
had served aboard ship with the veteran from 1960 to 1963 and 
had, along with the veteran, experienced a Mediterranean 
Mistral or typhoon in February 1962 while aboard the USS 
Intrepid.  That storm was noted to entail 40 foot waves 
causing heavy seas to pour over the deck and resulting in 
much damage to the ship and loss of materials.  It was noted 
to be the task of the veteran and this other damage 
controlman to repair the damage to the ship's bull nose, but 
despite the use of six-by-six timbers in an effort to shore 
up the bullnose, those timbers were swept away by the force 
of the winds and water.  

Received by the RO in August 2001 was a written statement, 
dated in July 2001, from R. L. Eisler, M.D., a private 
psychiatrist, to the veteran's representative.  It was 
therein stated that the veteran had been re-examined in June 
2001, findings from which were noted to confirm prior 
diagnoses of PTSD, major depressive disorder, generalized 
anxiety disorder, and alcohol dependence.  In Dr. Eisler's 
opinion, the veteran's generalized anxiety and major 
depressive disorders were associated with his PTSD, although 
he did not state that the veteran's major depressive disorder 
or any other entity, other than PTSD, was related to 
inservice experiences.  Regarding the PTSD, the physician 
noted that the veteran's symptoms included repetitive 
nightmares involving water rushing over him and steam leaks, 
both of which were related to actual events.  There were also 
noted to be a startle reaction, avoidance of many upsetting 
events, vague flashbacks, in addition to continuing symptoms 
of anxiety and depression.  

Submitted to the RO in August 2001 was a handwritten 
statement from the veteran in which he disputed the findings 
of the VA psychologist who had reviewed his file in June 
2001.  The veteran specifically referenced the statement he 
had submitted from a fellow damage controlman as proof of the 
existence of an inservice stressor leading to the onset of 
his PTSD.  Other inservice stressors were also described 
therein.

In April 2002, the veteran was afforded a hearing before the 
Board in Washington, DC, at which time testimony was received 
regarding four stressors to which he was exposed while in 
service, including the crash of an aircraft onto the ship's 
flight deck and the resulting explosion and dissemination of 
the pilot's body parts, a steam valve explosion in which two 
fellow damage controllmen were burned over 80 percent of 
their bodies, a three-day hurricane, and an incident in which 
a friend of the veteran fell overboard.  The veteran also 
reported that three psychiatrists had offered diagnoses 
regarding his PTSD and that he had been initially placed on 
nerve medication by his private physician, Dr. Ard, in the 
mid to late 1970s, followed by treatment at a community 
mental health center in Pennsylvania from 1980 to 1990.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.  38 C.F.R. § 3.303(c).  Where a veteran served 90 
days of more during a period of war or during peacetime 
service after December 31, 1946, and a chronic disease, such 
as a psychosis, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), as in effect prior 
to March 7, 1997.  During the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997.  As amended, 
§ 3.304(f) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter (rather than a clear diagnosis); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32807-32808 (1999).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id. 

If, however, it is determined that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, is 
insufficient to establish the alleged stressor(s).  Instead 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's account of 
inservice stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 
(1996).  In sum, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed; the Board can 
reject favorable medical evidence as to stressor sufficiency 
only on the basis of independent medical evidence, 
accompanied by an adequate statement of reasons or bases, and 
only after first seeking clarification of an incomplete 
examination report (whether or not such clarification is 
actually provided by the original examiner) pursuant to 
applicable VA regulatory provisions.  Id. at 142-144.  

In this matter, no acquired psychiatric disorder was noted at 
the time of the veteran's entrance onto active duty and, 
therefore, the veteran is entitled to a presumption of 
soundness regarding a psychiatric disorder at the time of 
service entrance.  38 U.S.C.A. § 1111.  Moreover, clear and 
unmistakable evidence that an acquired psychiatric disorder 
existed prior to service is not presented.  Id.  Also, it not 
alleged, nor is it shown by the record, that the veteran 
engaged in combat with the enemy while in active service.  

Service medical records otherwise fail to denote the presence 
of an acquired psychiatric disorder, including PTSD.  As for 
the asserted stressors, the undersigned takes note that 
records from the service department include a notation of 
grade, rate, or rank of "DC3," reflecting that his military 
occupational specialty was that of a damage controlman.  
Statements of the veteran, as corroborated by credible 
evidence from one other fellow serviceman attesting to the 
veteran's involvement in harrowing experiences aboard the USS 
Intrepid when it encountered hurricane-like weather in 
February 1962, verify that claimed stressor.  Deck logs from 
the USS Intrepid also confirm that at least some of the 
asserted distressing events set forth by the veteran occurred 
during the time that he served thereon, and while medical 
authority has raised legitimate concerns as to the veteran's 
embellishment of actual events, evidence that he was not 
present during those events chronicled by the deck logs is 
not presented.  The fact that he was stationed with a unit 
that was present when some of the asserted events occurred 
would strongly suggest that he was, in fact, exposed to those 
events.  See Pentecost v. Principi, U. S. Vet. App. No. 00-
2083, slip op. at 7-10 (May 24, 2002).  There need not be 
corroboration of every detail of the veteran's participation.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Notwithstanding the fact that at least a portion of the 
claimed stressors are sufficiently documented, there is not a 
showing of any acquired psychiatric disorder, including PTSD, 
for many years following the veteran's discharge from 
service.  Post-service evidence of a psychosis is totally 
lacking, such as would warrant invocation of the presumption 
of service incurrence for a chronic disorder.  38 C.F.R. 
§§ 3.307, 3.309, 4.130.  Moreover, the first indication of a 
psychiatric impairment, as verified by medical evidence, is 
documented in 1980, some 16 years following the veteran's 
last discharge from service.  At that time, an entry was made 
in private medical records that the veteran was taking 
medication for nervousness; the onset of such nervousness was 
later attributed by the veteran to the development of various 
physical disorders.  Entry of assorted diagnoses, such as 
anxiety, generalized anxiety disorder, or anxiety reaction; 
chronic somatization disorder; paranoid personality disorder; 
dysthymia; and PTSD, was subsequently made.  It is noted at 
this juncture that a personality disorder is not an entity 
for which VA disability compensation benefits are payable.  
38 C.F.R. § 3.303(c).

It is significant that no medical professional, with the 
possible exception of Dr. Eisler, has offered medical 
findings or opinions linking any acquired psychiatric 
disorder, other than PTSD, to the veteran's active service.  
Dr. Eisler, it is noted, in his initial report in 1999 found 
that the veteran was suffering from a major depressive 
disorder and PTSD as a result of inservice traumatic 
experiences, although in his later report, offered in 2001, 
he set forth additional diagnoses of a generalized anxiety 
disorder and alcohol dependence, which he had not previously 
entered.  Moreover, in the July 2001 report, he does not 
state that the major depressive disorder was related to 
inservice experiences, but attributes both the generalized 
anxiety and major depressive disorders to the veteran's PTSD.  
The aforementioned inconsistencies cast a not so 
insignificant shadow on the persuasiveness of Dr. Eisler's 
earlier opinion that major depression was attributable to 
inservice events.  It likewise is obvious that Dr. Eisler 
does not point to any inservice onset of major depression, 
nor does any other medical professional offer a diagnosis 
thereof or an opinion linking it to inservice events.  Based 
on the foregoing, the undersigned is not persuaded that there 
is any credible basis to find that major depression or any 
other acquired psychiatric disorder, exclusive of PTSD, is of 
service origin or is otherwise attributable to an event 
occurring in service.

In addressing with specificity the claim for PTSD, the 
undersigned notes that the record reflects that a diagnosis 
of PTSD was initially entered in 1995 by an attending VA 
clinical social worker and that such diagnosis was continued 
by some, but not all, treating VA mental health professionals 
in the years thereafter and echoed by R. Eisler, M.D., in 
1999 and 2001.  Such evidence is not insignificant either in 
terms of its volume or weight, but that notwithstanding, it 
is found that the more persuasive evidence, as obtained on 
various VA examinations by multiple examiners, is that the 
DSM-IV criteria for entry of a diagnosis of PTSD have not 
been satisfied in this case.  That is bolstered by the fact 
that various other evaluations conducted by an assortment of 
medical professionals and organizations, including the SSA, 
since the 1980s have likewise failed to yield a diagnosis of 
PTSD.  VA psychological evaluations performed in 1997, 1999, 
and 2001 by not less than four examiners clearly note that a 
diagnosis of PTSD was not warranted, the basis being 
insufficient or undocumented stressors and a lack of evidence 
of a persistent re-experiencing of the stressful events, 
avoidance of stimuli associated with the stressors, and 
symptoms of hyperarousal.  Also missing is linkage 
established by medical evidence between current symptoms and 
any inservice stressor.  There is also evidence identified on 
recent VA examinations of the veteran's malingering, based on 
findings of confabulation, fabrication, and over-reporting of 
symptoms by him in an apparent effort to gain compensation 
benefits.  This, too, calls into question the foundation of 
those diagnoses of PTSD offered by VA clinicians and Dr. 
Eisler, as such diagnoses appear to be largely based on the 
veteran's own account of inservice experiences and current 
and prior psychiatric symptomatology, for which there is 
persuasive evidence of its lack of veracity.  While there 
admittedly is a disagreement among the many medical 
professionals who have weighed in on the question of whether 
the veteran suffers from PTSD related to service, the 
evidence indicating that the veteran does not have PTSD both 
in terms of quantity and quality outweighs that evidence 
tending to show that PTSD is present.  

The veteran's own oral and written testimony that he suffers 
from PTSD or other acquired psychiatric disorder is not 
competent medical evidence as to the presence of any such 
disorder.  Here, there has been no showing that the veteran 
has the requisite medical knowledge or background to offer 
any such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The evidence as a whole fails to show that the veteran has an 
acquired psychiatric disorder, including PTSD, that is 
related to military service and, as a preponderance of the 
evidence is against the claim in question, the claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, must be denied.  



ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

